DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lazis et al. (9,017,058) in view of Jarrett (3,604,366).
Regarding claims 1, 12-13, and 14, Lazis et al. discloses a dough forming station for forming a dough ring, comprising a punch beam, or a stamping head, 53 with a plurality of punches 71, 72, 73 for processing six rows of dough pieces in parallel (col. 7, lines 22-24), a dough forming station 52 comprises a molding conveying roller 54 and a plurality of dough forming inserts 61, 62, 63 corresponding to the plurality of punches 71, 72, 73, wherein the dough forming inserts 61, 62, 63 are configured as a stamping matrices, or dies that can be removable and exchangeable (col. 11, line 64 – col 12, line 2), wherein the roller 54 is equivalent to an endless traction means for transporting the forming dough rings 40 through different stages at the forming station 52. 

Jarrett discloses a machine for forming bakery products, comprising an elongated frame structure 22 mounting a conveyor means 34 for transporting the pans 40 carrying the dough pieces 41, an array of forming dies 48 mounted above the conveyor means 34, a means 76 of lifting the pan-carried dough pieces out of engagement with the conveyor means and into forming and shaping contact with the array of overhead forming dies and a trigger assembly 60 for actuating the lifting means when the pan-carried dough pieces are properly aligned beneath the array of forming dies 48.
It would have been obvious to one of ordinary skill in the art to provide a dough piece support for moving the dough along different stations on a conveyor belt as taught by Jarrett so that when the dough is done and the product is removed from the forming apparatus, only the support trays needed to be cleaned while the rest of the machine is ready for the next forming cycle.  The use of the dough piece support would allow for a fast turnaround between cycles, while saving time and resources for forming dough pieces into baking products.
 	Regarding claim 2, wherein the apparatus further comprising a centering device 84 associated with the at least one punch 71, 72, 73, for centering the dough ring 40 on the respective dough forming insert 61, 62, 63 before the dough forming by the at least one punch 71, 72, 73; 103.
Regarding claims 3-5, wherein the punch 71, 103 includes a center stamping portion 92 and an entraining portion 93, wherein two portions 92, 93 are cylindrical, but may also have other cross sectional shapes, wherein the stamping portion 92 having a stamping face 98, which is used for pre-stamping and for severing the upper end face 99 of the external skin 97 of the 
Regarding claim 7, wherein the apparatus further comprising a base plate 77 and a stripper plate 70 having openings for guiding the movement of the punches 71, 72, 73 toward and away from the molding conveyor roller 54. 
	Regarding claim 8, wherein the inserts 61, 62, 63 are arranged in a self-centering manner on the roller 54 by fine threads allowing assembly and disassembly are possible more rapidly and in a simplified manner (col. 3, lines 58-65).
	Regarding claim 9, wherein the apparatus further comprising a removal belt 67 for 
transporting away stamped-out pieces 68 of remaining dough. 
 	Regarding claim 10, wherein the conveying device has a conveyor belt 67 with a remaining dough conveying direction, which extends transversely to the dough piece conveying direction 59. 
 	Regarding claim 11, wherein the apparatus further a punch drive for displacing the stamping punch in a stamping motion in such a way that a stamp-and-lift displacement of the respective stamping punch in a lifting direction parallel to a punch axis is overlaid with a rotation of the stamping punch about an axis of rotation which extends along the punch axis (col. 11, lines 26-30).




Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lazis et al. (9,017,058) as applied to claims 1-5 and 7-14 above, and further in view of Rijkaart (5,853,783).
Lazis et al. discloses a dough forming apparatus having a forming station as described above, but fails to disclose a vibration drive for the dough piece support.  

It would have been obvious to one of ordinary skill in the art to have provided Lazis et al. with a vibration generator as taught by Rijkaart in order to relax the dough during the forming process, so that the cut and formed piece of doughs will retain the predetermined desired shape and prevent the dough from shrinkage and deformation after being formed at the die.
 
Response to Arguments

Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argued that the prior art fails to disclose a dough piece support connected to an endless traction mean as a chain or a belt.  This new limitation is taught by Jarrett (3,604,366) in which dough pieces are transferred from one station to another station by a plurality of dough support structures 46 on conveyor belts 34.  It would have been obvious to one of ordinary skill in the art to provided Lazis et al. with a plurality of dough support structures on a conveyor belt as taught by Jarrett in order to improve the dough forming process, particularly, in which the support structures are removable from the conveyor belt for easy cleaning and/or replacing.  The turnaround will be faster between cycles and it will be easier to replace the support structures upon wear and tear without stopping/replacing the whole apparatus. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU KHANH T NGUYEN/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743